UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-07507 Deutsche Investments VIT Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2014 ITEM 1. REPORT TO STOCKHOLDERS December 31, 2014 Annual Report Deutsche Investments VIT Funds (formerly DWS Investments VIT Funds) Deutsche Equity 500 Index VIP (formerly DWS Equity 500 Index VIP) Contents 3 Performance Summary 4 Management Summary 4 Portfolio Summary 6 Investment Portfolio 15 Statement of Assets and Liabilities 16 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 20 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 26 Information About Your Fund's Expenses 27 Tax Information 27 Proxy Voting 28 Advisory Agreement Board Considerations and Fee Evaluation 31 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain an additional prospectus or summary prospectus, if available, call (800) 728-3337 or your financial representative. We advise you to consider the Fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the Fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Various factors, including costs, cash flows and security selection, may cause the Fund’s performance to differ from that of the index. The Fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2014 (Unaudited) Fund performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when redeemed, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please contact your participating insurance company for the Fund's most recent month-end performance. Performance figures for Classes A, B and B2 differ because each class maintains a distinct expense structure. Performance doesn't reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. These charges and fees will reduce returns. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2014 are 0.34%, 0.59% and 0.74% for Class A, Class B and Class B2 shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Growth of an Assumed $10,000 Investment The Standard & Poor's 500® (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Yearly periods ended December 31 Comparative Results (as of December 31, 2014) Deutsche Equity 500 Index VIP 1-Year 3-Year 5-Year 10-Year Class A Growth of $10,000 $ Average annual total return % S&P 500 Index Growth of $10,000 $ Average annual total return % Deutsche Equity 500 Index VIP 1-Year 3-Year 5-Year 10-Year Class B Growth of $10,000 $ Average annual total return % S&P 500 Index Growth of $10,000 $ Average annual total return % Deutsche Equity 500 Index VIP 1-Year 3-Year 5-Year Life of Class* Class B2 Growth of $10,000 $ Average annual total return % S&P 500 Index Growth of $10,000 $ Average annual total return % The growth of $10,000 is cumulative. * The Fund commenced offering Class B2 shares on September 16, 2005. The performance shown for the index is for the time period of September 30, 2005 through December 31, 2014, which is based on the performance period of the life of Class B2. Management Summary December 31, 2014 (Unaudited) The Fund returned 13.39% in 2014 (Class A shares, unadjusted for contract charges). Since the Fund’s investment strategy is to replicate the performance of the Standard & Poor’s 500® (S&P 500) Index before the deduction of expenses, the Fund’s return is normally close to the return of the index.1 The U.S. equity market performed very well in 2014, delivering a positive return for the sixth consecutive calendar year. A number of favorable factors came together to support performance, but the most important may have been the improvement in the economic outlook. After a brief, weather-related dip in the first three months of the year, U.S. economic growth accelerated to a 5% annual growth rate in the third quarter — the largest quarterly gain since 2003. Notably, this represented a level of growth well above that of other industrialized economies, particularly Europe and Japan. This above-average growth attracted capital from global investors, and the resulting inflows boosted performance for the types of large, liquid companies found in the S&P 500 Index. Investors were also encouraged by the supportive nature of U.S. Federal Reserve Board (the Fed) policy. Although the Fed wound down the stimulative bond-buying program known as "quantitative easing,"2 investors remained confident that interest rates would stay near zero well into 2015. Together with the continued gains in corporate earnings, these factors helped drive the S&P 500 Index to a series of new all-time highs throughout the year — the most recent of which occurred during the final week of the reporting period. Although investors continued to demonstrate a healthy appetite for risk, the two best-performing sectors were actually those typically thought of as being among the most defensive: utilities and health care. The robust showing of the rate-sensitive utilities sector reflected the surprisingly strong performance of the bond market. Health care stocks, for their part, were in high demand, as the above-average earnings gains and low degree of economic sensitivity for health care companies represented an attractive combination for many investors. The information technology, consumer staples and financial sectors delivered market-beating gains, as well.3 Energy was the market’s worst-performing sector by a wide margin due to the sharp decline in the price of oil. Materials stocks lagged the broader market as well, as slower global demand led to underperformance for metals and mining companies. The industrials, consumer discretionary and telecommunications services sectors also finished behind the broader index.4 We continue to follow a passive strategy designed to provide returns that approximate those of the benchmark. Brent Reeder Senior Vice President, Northern Trust Investments, Inc., Subadvisor to the Fund Portfolio Manager The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1 The Standard & Poor’s 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 2 Quantitative easing entails the Fed’s purchase of government and other securities from the market in an effort to increase money supply. 3 Consumer staples are the industries that manufacture and sell products such as food and beverages, prescription drugs and household products. 4 The consumer discretionary sector represents industries that produce goods andservices that are not necessities in everyday life. Portfolio Summary (Unaudited) Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 12/31/14 12/31/13 Common Stocks 99% 98% Cash Equivalents 1% 2% 100% 100% Sector Diversification (As a % of Common Stocks) 12/31/14 12/31/13 Information Technology 20% 19% Financials 17% 16% Health Care 14% 13% Consumer Discretionary 12% 12% Consumer Staples 10% 10% Industrials 10% 11% Energy 9% 10% Utilities 3% 3% Materials 3% 4% Telecommunication Services 2% 2% 100% 100% Ten Largest Equity Holdings (17.8% of Net Assets) 1. Apple, Inc. Designs, manufactures and markets personal computers and related computing and mobile communications devices 3.5% 2. Exxon Mobil Corp. Explorer and producer of oil and gas 2.1% 3. Microsoft Corp. Develops, manufactures, licenses, sells and supports software products 2.1% 4. Google, Inc. Provides a Web-based search engine for the Internet 1.6% 5. Johnson & Johnson Provider of health care products 1.6% 6. Berkshire Hathaway, Inc. Holding company of insurance business and a variety of other businesses 1.5% 7. Wells Fargo & Co. A diversified financial services company 1.4% 8. General Electric Co. Diversified technology, media and financial services company 1.4% 9. Procter & Gamble Co. Manufacturer of diversified consumer products 1.3% 10. JPMorgan Chase & Co. Provider of global financial services 1.3% Portfolio holdings and characteristics are subject to change. For more complete details about the Fund's investment portfolio, see page 6. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on deutschefunds.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio December 31, 2014 Shares Value ($) Common Stocks 98.9% Consumer Discretionary 12.0% Auto Components 0.4% BorgWarner, Inc. Delphi Automotive PLC Goodyear Tire & Rubber Co. Johnson Controls, Inc. Automobiles 0.7% Ford Motor Co. General Motors Co. Harley-Davidson, Inc. Distributors 0.1% Genuine Parts Co. Diversified Consumer Services 0.0% H&R Block, Inc. Hotels, Restaurants & Leisure 1.6% Carnival Corp. Chipotle Mexican Grill, Inc.* Darden Restaurants, Inc. Marriott International, Inc. "A" McDonald's Corp. Royal Caribbean Cruises Ltd. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables 0.4% D.R. Horton, Inc. Garmin Ltd. (a) Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp. "A" (a) Mohawk Industries, Inc.* Newell Rubbermaid, Inc. PulteGroup, Inc. Whirlpool Corp. Internet & Catalog Retail 1.2% Amazon.com, Inc.* Expedia, Inc. Netflix, Inc.* The Priceline Group, Inc.* TripAdvisor, Inc.* Leisure Products 0.1% Hasbro, Inc. (a) Mattel, Inc. Media 3.5% Cablevision Systems Corp. (New York Group) "A" (a) CBS Corp. "B" Shares Value ($) Comcast Corp. "A" DIRECTV* Discovery Communications, Inc. "A"* Discovery Communications, Inc. "C"* Gannett Co., Inc. Interpublic Group of Companies, Inc. News Corp. "A"* Omnicom Group, Inc. Scripps Networks Interactive, Inc. "A" Time Warner Cable, Inc. Time Warner, Inc. Twenty-First Century Fox, Inc. "A" (a) Viacom, Inc. "B" Walt Disney Co. Multiline Retail 0.7% Dollar General Corp.* Dollar Tree, Inc.* Family Dollar Stores, Inc. Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Target Corp. Specialty Retail 2.4% AutoNation, Inc.* AutoZone, Inc.* Bed Bath & Beyond, Inc.* Best Buy Co., Inc. CarMax, Inc.* GameStop Corp. "A" (a) Home Depot, Inc. L Brands, Inc. Lowe's Companies, Inc. O'Reilly Automotive, Inc.* PetSmart, Inc. Ross Stores, Inc. Staples, Inc. (a) The Gap, Inc. Tiffany & Co. TJX Companies, Inc. Tractor Supply Co. Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods 0.9% Coach, Inc. Fossil Group, Inc.* Michael Kors Holdings Ltd.* NIKE, Inc. "B" PVH Corp. Ralph Lauren Corp. Under Armour, Inc. "A"* VF Corp. Shares Value ($) Consumer Staples 9.7% Beverages 2.1% Brown-Forman Corp. "B" Coca-Cola Co. Coca-Cola Enterprises, Inc. Constellation Brands, Inc. "A"* Dr. Pepper Snapple Group, Inc. Molson Coors Brewing Co. "B" Monster Beverage Corp.* PepsiCo, Inc. Food & Staples Retailing 2.5% Costco Wholesale Corp. CVS Health Corp. Kroger Co. Safeway, Inc. Sysco Corp. (a) Wal-Mart Stores, Inc. Walgreens Boots Alliance, Inc. Whole Foods Market, Inc. Food Products 1.6% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. General Mills, Inc. Hormel Foods Corp. Kellogg Co. Keurig Green Mountain, Inc. Kraft Foods Group, Inc. McCormick & Co., Inc. Mead Johnson Nutrition Co. Mondelez International, Inc. "A" The Hershey Co. The JM Smucker Co. Tyson Foods, Inc. "A" Household Products 2.0% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. Personal Products 0.1% Avon Products, Inc. Estee Lauder Companies, Inc. "A" Tobacco 1.4% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Energy 8.3% Energy Equipment & Services 1.3% Baker Hughes, Inc. Cameron International Corp.* Diamond Offshore Drilling, Inc. (a) Ensco PLC "A" FMC Technologies, Inc.* Halliburton Co. Shares Value ($) Helmerich & Payne, Inc. Nabors Industries Ltd. National Oilwell Varco, Inc. Noble Corp. PLC Schlumberger Ltd. Transocean Ltd. (a) Oil, Gas & Consumable Fuels 7.0% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. ConocoPhillips CONSOL Energy, Inc. Denbury Resources, Inc. Devon Energy Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co.* Noble Energy, Inc. Occidental Petroleum Corp. ONEOK, Inc. Phillips 66 Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co.* Spectra Energy Corp. Tesoro Corp. Valero Energy Corp. Williams Companies, Inc. Financials 16.5% Banks 6.0% Bank of America Corp. BB&T Corp. Citigroup, Inc. Comerica, Inc. Fifth Third Bancorp. Huntington Bancshares, Inc. JPMorgan Chase & Co. KeyCorp M&T Bank Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. U.S. Bancorp. Wells Fargo & Co. Zions Bancorp. Capital Markets 2.3% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Shares Value ($) Bank of New York Mellon Corp. BlackRock, Inc. Charles Schwab Corp. E*TRADE Financial Corp.* Franklin Resources, Inc. Invesco Ltd. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. The Goldman Sachs Group, Inc. Consumer Finance 0.9% American Express Co. Capital One Financial Corp. Discover Financial Services Navient Corp. Diversified Financial Services 2.1% Berkshire Hathaway, Inc. "B"* CME Group, Inc. Intercontinental Exchange, Inc. Leucadia National Corp. McGraw Hill Financial, Inc. Moody's Corp. The NASDAQ OMX Group, Inc. Insurance 2.7% ACE Ltd. Aflac, Inc. Allstate Corp. American International Group, Inc. Aon PLC Assurant, Inc. Chubb Corp. Cincinnati Financial Corp. Genworth Financial, Inc. "A"* Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Marsh & McLennan Companies, Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. The Travelers Companies, Inc. Torchmark Corp. Unum Group XL Group PLC Real Estate Investment Trusts 2.3% American Tower Corp. (REIT) Apartment Investment & Management Co. "A" (REIT) AvalonBay Communities, Inc. (REIT) Boston Properties, Inc. (REIT) Crown Castle International Corp. (REIT) Equity Residential (REIT) Shares Value ($) Essex Property Trust, Inc. (REIT) General Growth Properties, Inc. (REIT) HCP, Inc. (REIT) Health Care REIT, Inc. (REIT) Host Hotels & Resorts, Inc. (REIT) Iron Mountain, Inc. (REIT) Kimco Realty Corp. (REIT) Plum Creek Timber Co., Inc. (REIT) Prologis, Inc. (REIT) Public Storage (REIT) Simon Property Group, Inc. (REIT) The Macerich Co. (REIT) Ventas, Inc. (REIT) Vornado Realty Trust (REIT) Weyerhaeuser Co. (REIT) Real Estate Management & Development 0.1% CBRE Group, Inc. "A"* Thrifts & Mortgage Finance 0.1% Hudson City Bancorp., Inc. People's United Financial, Inc. Health Care 14.1% Biotechnology 2.9% Alexion Pharmaceuticals, Inc.* Amgen, Inc. Biogen Idec, Inc.* Celgene Corp.* Gilead Sciences, Inc.* Regeneron Pharmaceuticals, Inc.* Vertex Pharmaceuticals, Inc.* Health Care Equipment & Supplies 2.2% Abbott Laboratories Baxter International, Inc. Becton, Dickinson & Co. Boston Scientific Corp.* C.R. Bard, Inc. CareFusion Corp.* Covidien PLC DENTSPLY International, Inc. Edwards Lifesciences Corp.* Intuitive Surgical, Inc.* Medtronic, Inc. (a) St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc.* Zimmer Holdings, Inc. Health Care Providers & Services 2.3% Aetna, Inc. AmerisourceBergen Corp. Anthem, Inc. Cardinal Health, Inc. Cigna Corp. DaVita HealthCare Partners, Inc.* Express Scripts Holding Co.* Humana, Inc. Laboratory Corp. of America Holdings* McKesson Corp. Shares Value ($) Patterson Companies, Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp.* (a) UnitedHealth Group, Inc. Universal Health Services, Inc. "B" Health Care Technology 0.1% Cerner Corp.* Life Sciences Tools & Services 0.4% Agilent Technologies, Inc. PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Waters Corp.* Pharmaceuticals 6.2% AbbVie, Inc. Actavis PLC* Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Hospira, Inc.* Johnson & Johnson Mallinckrodt PLC* Merck & Co., Inc. Mylan, Inc.* Perrigo Co. PLC Pfizer, Inc. Zoetis, Inc. Industrials 10.3% Aerospace & Defense 2.6% Boeing Co. General Dynamics Corp. Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Textron, Inc. United Technologies Corp. Air Freight & Logistics 0.8% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. "B" Airlines 0.4% Delta Air Lines, Inc. Southwest Airlines Co. Building Products 0.1% Allegion PLC Masco Corp. Shares Value ($) Commercial Services & Supplies 0.4% ADT Corp. (a) Cintas Corp. Pitney Bowes, Inc. Republic Services, Inc. Stericycle, Inc.* Tyco International PLC Waste Management, Inc. Construction & Engineering 0.1% Fluor Corp. Jacobs Engineering Group, Inc.* Quanta Services, Inc.* Electrical Equipment 0.6% AMETEK, Inc. Eaton Corp. PLC Emerson Electric Co. Rockwell Automation, Inc. Industrial Conglomerates 2.3% 3M Co. Danaher Corp. General Electric Co. Roper Industries, Inc. Machinery 1.5% Caterpillar, Inc. Cummins, Inc. Deere & Co. Dover Corp. Flowserve Corp. Illinois Tool Works, Inc. Ingersoll-Rand PLC Joy Global, Inc. PACCAR, Inc. Pall Corp. Parker-Hannifin Corp. Pentair PLC Snap-on, Inc. Stanley Black & Decker, Inc. Xylem, Inc. Professional Services 0.2% Dun & Bradstreet Corp. Equifax, Inc. Nielsen NV Robert Half International, Inc. Road & Rail 1.1% CSX Corp. Kansas City Southern Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. Trading Companies & Distributors 0.2% Fastenal Co. (a) United Rentals, Inc.* W.W. Grainger, Inc. Shares Value ($) Information Technology 19.4% Communications Equipment 1.6% Cisco Systems, Inc. F5 Networks, Inc.* Harris Corp. Juniper Networks, Inc. Motorola Solutions, Inc. QUALCOMM, Inc. Electronic Equipment, Instruments & Components 0.4% Amphenol Corp. "A" Corning, Inc. FLIR Systems, Inc. TE Connectivity Ltd. Internet Software & Services 3.2% Akamai Technologies, Inc.* eBay, Inc.* Facebook, Inc. "A"* Google, Inc. "A"* Google, Inc. "C"* VeriSign, Inc.* (a) Yahoo!, Inc.* IT Services 3.3% Accenture PLC "A" Alliance Data Systems Corp.* Automatic Data Processing, Inc. Cognizant Technology Solutions Corp. "A"* Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.* International Business Machines Corp. MasterCard, Inc. "A" Paychex, Inc. Teradata Corp.* Total System Services, Inc. Visa, Inc. "A" Western Union Co. (a) Xerox Corp. Semiconductors & Semiconductor Equipment 2.4% Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Avago Technologies Ltd. Broadcom Corp. "A" First Solar, Inc.* Intel Corp. KLA-Tencor Corp. Lam Research Corp. Linear Technology Corp. Microchip Technology, Inc. (a) Micron Technology, Inc.* NVIDIA Corp. Texas Instruments, Inc. Xilinx, Inc. Shares Value ($) Software 3.8% Adobe Systems, Inc.* Autodesk, Inc.* CA, Inc. Citrix Systems, Inc.* Electronic Arts, Inc.* Intuit, Inc. Microsoft Corp. Oracle Corp. Red Hat, Inc.* Salesforce.com, Inc.* Symantec Corp. Technology Hardware, Storage & Peripherals 4.7% Apple, Inc. EMC Corp. Hewlett-Packard Co. NetApp, Inc. SanDisk Corp. Seagate Technology PLC Western Digital Corp. Materials 3.1% Chemicals 2.3% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. LyondellBasell Industries NV "A" Monsanto Co. PPG Industries, Inc. Praxair, Inc. Sigma-Aldrich Corp. The Mosaic Co. The Sherwin-Williams Co. Construction Materials 0.1% Martin Marietta Materials, Inc. (a) Vulcan Materials Co. Containers & Packaging 0.2% Avery Dennison Corp. Ball Corp. MeadWestvaco Corp. Owens-Illinois, Inc.* Sealed Air Corp. Metals & Mining 0.4% Alcoa, Inc. Allegheny Technologies, Inc. Freeport-McMoRan, Inc. Newmont Mining Corp. Nucor Corp. Shares Value ($) Paper & Forest Products 0.1% International Paper Co. Telecommunication Services 2.3% Diversified Telecommunication Services AT&T, Inc. (a) CenturyLink, Inc. Frontier Communications Corp. (a) Level 3 Communications, Inc.* Verizon Communications, Inc. Windstream Holdings, Inc. (a) Utilities 3.2% Electric Utilities 1.8% American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. Southern Co. Xcel Energy, Inc. Gas Utilities 0.1% AGL Resources, Inc. Independent Power & Renewable Eletricity Producers 0.1% AES Corp. NRG Energy, Inc. Multi-Utilities 1.2% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Shares Value ($) Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. (a) Total Common Stocks (Cost $363,043,281) Principal Amount ($) Value ($) Government & Agency Obligation 0.1% U.S. Treasury Obligation U.S. Treasury Bill, 0.023%**, 4/30/2015 (b) (Cost $699,948) Shares Value ($) Securities Lending Collateral 1.0% Daily Assets Fund Institutional, 0.10% (c) (d) (Cost $6,459,210) Cash Equivalents 1.0% Central Cash Management Fund, 0.06% (c) (Cost $6,726,547) % of Net Assets Value ($) Total Investment Portfolio (Cost $376,928,986)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $389,517,165. At December 31, 2014, net unrealized appreciation for all securities based on tax cost was $253,538,901. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $275,639,672 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $22,100,771. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at December 31, 2014 amounted to $6,229,307, which is 1% of net assets. (b) At December 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust S&P: Standard & Poor's At December 31, 2014, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 3/20/2015 79 Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (e) $ $
